     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

UNITED STATES OF AMERICA


v.                                                      Criminal No. 3:19cr173CWR-LRA

MELECIA BALTAZAR-SEBASTIAN
 a/k/a “Amparo Sanchez”




                       MOTION TO RECONSIDER RULING




      The United States of America (“the Government”) respectfully submits this

motion for the Court to reconsider its ruling that the U.S. Department of Homeland

Security’s Immigration and Customs Enforcement (“ICE”) may not proceed to exercise

its authority under the Immigration and Nationality Act (“INA”) because there is an

ongoing criminal proceeding against the same individual.      The courts of appeals

unanimous in recognizing ICE’s authority to continue with immigration enforcement

despite a simultaneous criminal proceeding.       Immigration enforcement and criminal

proceedings function independently.   One does not supersede the other, and the

Government should not be forced to choose which laws to enforce. Consequently, the

Government should be allowed to continue its INA enforcement despite the release of

defendant Melecia Balatazar-Sebastian a/k/a “Amparo Sanchez” under the Bail Reform

Act (“BRA”).


                                              1
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 2 of 15



                                       BACKGROUND

          In August 2019, defendant Baltazar-Sebastian was indicted following her arrest at

a chicken processing plant as part of an ICE worksite enforcement action. See ECF # 1.

She was charged with a single count of misuse of a Social Security number, in violation

of 42 U.S.C. ' 408(a)(7)(B). Id.     Following a detention hearing before United States

Magistrate Judge Linda Anderson, Baltazar-Sebastian was released on bond in her

criminal case. See ECF # 13 (unsecured $10,000 bond); ECF # 14 (order setting

conditions of release).    The Government did not seek to appeal Judge Anderson’s bond

ruling.

          Before Baltazar-Sebastian was released on bond, she became subject to an

immigration detainer that ICE had placed on her as part of its civil administrative

removal authority and was taken into ICE custody.        In order to secure the defendant’s

appearance in court for a pretrial conference in this case, the Government moved for

issuance of a writ of habeas corpus ad prosecundum directed to the ICE immigration

holding facility. See ECF # 19.     The court granted the writ. See ECF # 20.      Counsel for

Baltazar-Sebastian responded in opposition to issuance of the writ, but the response was

filed after the writ was authorized. See ECF # 25.

          After the court issued the writ, counsel for Baltazar-Sebastian moved to set aside

the writ and moved for a hearing to clarify the status of her client’s release. See ECF

## 26 & 27.      After the parties filed further submissions, the Court held a hearing on

October 15, 2019, and issued a one-page order that anticipated a further written ruling by

the Court. See ECF # 30.      In the order, the court said “[t]here is no basis for the


                                                2
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 3 of 15



Executive Branch to keep this [defendant] in physical custody.” Id.     “Once the criminal

matter is concluded the Executive Branch may continue its immigration proceedings.” Id.

In addition to the October 15, 2019 order, the Court issued preliminary findings on the

record. See ECF # 31 at 42-46.

       Because of concerns that the Court’s ruling and related comments address matters

beyond the scope of the criminal case pending before this Court, the Government

requests that the Court reexamine its order in light of the uniform consensus among the

circuit courts of appeals that have recognized that ICE may discharge its lawful authority

in pursuing its civil immigration obligations despite ongoing criminal proceedings.     The

criminal proceedings and civil immigration enforcement actions function separately, and

nothing in the Bail Reform Act circumscribes the ability of ICE to continue with

immigration enforcement after an individual has been criminally indicted.

                                      DISCUSSION

I.     The Weight of Authority Recognizes ICE Can Proceed with Civil
       Administrative Proceedings During the Pendency of a Criminal Case

       A.     The Courts of Appeals Have Uniformly So Ruled

       All of the United States Courts of Appeals that have issued published opinions

uniformly agree that ICE can proceed with civil administrative proceedings despite the

pendency of an ongoing criminal case. See United States v. Soriano Nunez, 928 F.3d 240,

247 (3d Cir. 2019) (“the District Court correctly declined to hold that Soriano Nunez’s

BRA release order mandated her release from ICE detention”); United States v. Vasquez-

Benitez, 919 F.3d 546, 554 (D.C. Cir. 2019) (vacating district court order “prohibiting the



                                              3
      Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 4 of 15



U.S. Marshal from delivering Vasquez-Benitez to the custody of Immigration and

Customs Enforcement”); United States v. Veloz-Alonso, 910 F.3d 266, 269-70 (6th Cir.

2018) (“The district court erred in finding that the BRA and INA must be read to

conflict.”). Cf. United States v. Ailon-Ailon, 875 F.3d 1334, 1339-40 (10th Cir. 2017)

(any such conflict between the BRA and the INA “is a matter for the Executive Branch to

resolve internally”).   An unpublished opinion of the Second Circuit tacitly

acknowledged the authority of ICE to act despite the provisions of the Bail Reform Act.

See United States v. Ventura, 747 Fed.Appx. 20, 22 (2d Cir. 2018) (“Neither side asserts

that the BRA categorically prevents the Department of Homeland Security ... from

exercising its independent statutory authority to detain an arriving noncitizen pending

removal.”).    As the Third Circuit recently observed: “No court of appeals that has

examined this assertion has concluded that pretrial release precludes pre-removal

detention.” Soriano Nunez, 928 F.3d at 245.

       While the Fifth Circuit has yet to consider this issue, there is no reason to conclude

that our circuit would part company with the other circuits. See United States v. Adam,

296 F.3d 327, 332 (5th Cir. 2002) (expressing interest in not “creating a split among the

circuits”).   In light of the consensus among the federal appellate courts that have

examined this question, the Fifth Circuit can be expected to align itself with the courts of

appeals that have considered the issue, especially given the thorough reasoning the circuit

courts have provided for determining that ICE may exercise its authority notwithstanding

the pendency of a criminal case.




                                              4
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 5 of 15



       B.     The More Recent District Court Opinions Allow for Simultaneous
              Enforcement of Criminal and Immigration Laws

       In recognizing the authority of ICE to proceed despite an ongoing criminal case,

the D.C. Circuit “acknowledge[d] that some district courts over the past several years

have held, like the district court here, that the BRA and the INA conflict in cases like this

one.” Vasquez-Benitez, 919 F.3d at 553 (citing United States v. Trujillo-Alvarez, 900

F.Supp.2d 1167, 1179 (D. Or. 2012); United States v. Rangel, 318 F.Supp.3d 1212, 1217-

19 (E.D. Wash. 2018); United States v. Boutin, 269 F.Supp.3d 24, 26-29 (E.D.N.Y.

2017)). See also United States v. Espinoza-Ochoa, 371 F.Supp. 3d 1018, 1023 (M.D. Ala.

2019); United States v. Ventura, 2017 WL 5129012 (E.D.N.Y. Nov. 3, 2017), remanded

for further findings by United States v. Ventura, 747 Fed.Appx. 20, 22 (2d Cir. 2018).

       More recently, however, as the circuit courts of appeal have weighed in and found

no conflict between criminal and immigration enforcement, district court opinions have

rejected that there is a “binary framework” that forces the Executive branch to choose

between prosecution and removal of a deportable alien. Veloz-Alonso, 910 F.3d at 268.

These courts recognize that ICE may proceed with its detention and removal process

despite ongoing criminal proceedings. See, e.g., United States v. Ramirez-Arenas, 2019

WL 2208529, at *5 (D. Colo. May 22, 2019); United States v. Alzerei, 2019 WL

2642824, at *4 (D. Mass. June 27, 2019); United States v. Rincon-Meza, 2019 WL

2208734, at *3 (W.D. Wash. May 22, 2019); United States v. Hernandez-Olea, 2019 WL

4459321, at *3 (M.D. Ga. Apr. 19, 2019); United States v. Soufan, 2019 WL 1672418, at




                                              5
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 6 of 15



*4 (D.V.I. Apr. 17, 2019); United States v. Pacheco-Poo, 2018 WL 6310270, at *6 (N.D.

Iowa Dec. 3, 2018).

       In Alzerei, the District of Massachusetts court relied on the Sixth and D.C. Circuit

decisions in recognizing that “‘ICE’s authority to facilitate an illegal alien’s removal

from the country does not disappear merely because the U.S. Marshal cannot detain him

under the BRA pending his criminal trial.’” Alzerei, 2019 WL 2642824, at *3 (quoting

Vasquez-Benitez, 919 F.3d at 553). See also Hernandez-Olea, 2019 WL 4459321, at *3

(“this Court agrees with the Sixth Circuit that there is no conflict between the permissive

release provisions of the BRA and the mandatory provisions of the INA”) (citing Veloz-

Alonso, 910 F.3d at 270); Soufan, 2019 WL 1672418, at *4 (“This Court is persuaded by

the position taken by the D.C. Circuit and the Sixth Circuit.”).

       As the District of Colorado court said in Ramirez-Arenas, the Sixth and D.C.

Circuit’s opinions “are also consistent with the Tenth Circuit’s implicit statement in

Ailon-Ailon … that criminal proceedings and removal proceedings against a defendant

may proceed concurrently.” 2019 WL 2208529, at *5 (citing United States v. Ailon-Ailon,

875 F.3d 1334, 1339-40 (10th Cir. 2017)). In Rincon-Meza, the Western District of

Washington court rejected Trujillo-Alvarez as well as the defense’s portrayal of the

prosecution and Department of Homeland Security as a solitary entity, which “conflates

the U.S. Attorney’s Office and the Department in his argument, although they are

separate bodies tasked with enforcing different statutory schemes with different

purposes.” Rincon-Meza, 2019 WL 2208734, at *3.         Since the courts of appeals have

weighed in, most district courts have recognized that ICE may proceed to discharge its


                                              6
      Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 7 of 15



lawful detention and removal authority despite the pendency of ongoing criminal

proceedings.

II.    The Bail Reform Act Does Not Preclude ICE from Lawfully Acting
       Pursuant to the Immigration and Nationality Act

       Exercising its independent statutory authority to civilly detain and remove

unlawful aliens, ICE is entitled to discharge its lawful duties despite ongoing criminal

proceedings. The BRA, which governs detention in criminal judicial proceedings, does

not supersede the INA’s statutory scheme for civil detention of removable aliens. 1

       Here, defendant Baltazar-Sebastian was transferred to the Marshals’ custody

solely for the purpose of the pretrial conference in this case, but ICE retained the

statutory authority to civilly detain her, despite her having been granted bail in her

criminal case. Neither the BRA nor the Constitution gives district courts authority to

interfere with ICE’s determination of how to exercise its independent statutory mandate

to civilly detain removable aliens. See Soriano Nunez, 928 F.3d at 245; Vasquez-Benitez,

919 F.3d at 553; Veloz-Alonso, 910 F.3d at 269. The BRA and INA function

independently.




       1
         The fact that ICE has placed a detainer on a defendant following the defendant’s
criminal arrest does not preclude a magistrate judge from granting conditions of release. See
Soriano Nunez, 928 F.3d at 245 n.4 (“Thus, the presence of an ICE detainer and the threat of
potential removal alone are not sufficient to deny BRA pretrial release.”). Despite this Court’s
suggestion to the contrary (ECF # 31 at 44), as was true in the Third Circuit, “[t]he record here
does not indicate that the purpose of ICE detention was to circumvent a district court’s BRA
release order.” Soriano Nunez, 928 F.3d at 247 n.8.



                                                7
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 8 of 15



       A.     The BRA Does Not Supersede ICE’s Independent Authority
              Under the INA to Detain a Removable Alien

              1.     ICE Has Clear Statutory Authority to
                     Administratively Detain the Defendant

       The Immigration and Nationality Act vests exclusive authority to civilly detain an

alien pending an assessment of his removability in the Secretary of Homeland Security. 2

See 8 U.S.C. §§ 1103, 1225, 1226, 1231. An individual who is “no longer entitled to

remain in this country” lacks the same general right to “liberty in the United States”

granted to criminal defendants. Parra v. Perryman, 172 F.3d 954, 958 (7th Cir. 1999).

       Detention incident to removal is a “constitutionally permissible part of that

process,” Demore v. Kim, 538 U.S. 510, 531 (2003), and is permissible for the “period

reasonably necessary to secure removal,” Zadvydas v. Davis, 533 U.S. 678, 699 (2001).

This authority is longstanding and well-established. See Jennings v. Rodriguez, 138 S.Ct.

830, 833 (2018). The detention of defendant Baltazar-Sebastian pursuant to the ICE

detainer did not mean the Government questioned the validity of Judge Anderson’s bail

order (ECF # 31 at 30); rather, ICE is entitled to exercise its independent authority to

enforce the civil immigration laws despite the commencement of criminal proceedings.

       Indeed, from the language of the Bail Reform Act, it is evident that Congress

contemplated that the BRA and INA would co-exist. Section 3142(d) of the BRA

provides for temporary, ten-day detention in certain limited cases involving defendants


       2
         The Homeland Security Act of 2002, Pub. L. No. 107-296, transferred several of the
Attorney General’s functions to the Department of Homeland Security. See Clark v. Martinez,
543 U.S. 371, 374 n.1 (2005). Many of the INA’s references to “Attorney General” are therefore
now understood to mean “Secretary.”


                                              8
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 9 of 15



who pose a flight or safety risk, to allow government attorneys to provide notice to

immigration officials so that they can take appropriate action on a defendant’s conditional

release. See 18 U.S.C. § 3142(d). The BRA thus expressly contemplates that ICE might

take pretrial custody of a defendant when she makes an initial appearance in criminal

court. In recognizing this dual authority, the Sixth Circuit unreservedly held that “ICE

may fulfill its statutory duties under the INA to detain an illegal alien pending trial or

sentencing regardless of a BRA release determination.” Veloz-Alonso, 910 F.3d at 270.

The same is true here.

              2.     District Courts Lack Authority in a Criminal Case to
                     Set Aside ICE’s Detention Decisions Under the INA

      The Immigration and Nationality Act carefully limits when and how district courts

may review decisions of the Executive Branch to detain aliens pending their removal.

First, pursuant to Section 1226(e), “[n]o court may set aside any action or the grant,

revocation, or denial of bond or parole.” 8 U.S.C. § 1226(e). Second, under Section

1252(g), “notwithstanding any other provision of law (statutory or nonstatutory), … no

court shall have jurisdiction to hear any cause or claim by or on behalf of any alien

arising from the decision or action by the [Secretary] to commence proceedings.” 8

U.S.C. § 1252(g) (emphasis added). This includes the decision to detain an alien for

those proceedings. See, e.g., Gupta v. McGahey, 709 F.3d 1062, 1065 (11th Cir. 2013).

Finally, 8 U.S.C. § 1252(b)(9) strips district courts of jurisdiction over aliens’ claims

“challenging the decision to detain them in the first place or to seek removal.” Jennings,

138 S.Ct. at 841.



                                              9
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 10 of 15



      The sole exception to these limitations in the context of Section 1231 detention

(that is, detention of aliens who are subject to a removal order) is where an alien asserts

that his detention no longer is “reasonably necessary to bring about [his] removal,” such

that it has become “indefinite.” Zadvydas, 533 U.S. at 689. Defendant Baltazar-

Sebastian has not suggested that her immigration detention has become “indefinite,” so

the district court lacked any authority to nullify ICE’s decision to detain him for removal.

      Despite the provisions of the INA, this Court regarded its bail determination as

paramount. ECF #31 at 43-45. Yet, the Bail Reform Act solely “applies to federal

criminal proceedings” and “nothing in the BRA” precludes immigration authorities “from

acting pursuant to their lawful duties, which include detaining aliens for removal

purposes.” Soriano Nunez, 928 F.3d at 246-47. A contrary holding cannot be reconciled

with the INA or with the BRA.

      The BRA and INA are not inherently irreconcilable. As the Supreme Court has

explained: “[W]hen two statutes are capable of co-existence, it is the duty of the courts,

absent a clearly expressed congressional intention to the contrary, to regard each as

effective. When there are two acts upon the same subject, the rule is to give effect to

both if possible .... The intention of the legislature to repeal [a portion of the one of the

Acts] must be clear and manifest.” Morton v. Mancari, 417 U.S. 535, 551 (1974)

(internal quotations and citations omitted). See Soriano Nunez, 928 F.3d at 247 (citing

Morton, 417 U.S. at 551); Vasquez-Benitez, 919 F.3d at 553 (same); Veloz-Alonso, 910

F.3d at 268 (same).




                                               10
    Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 11 of 15



      Neither the BRA nor the INA demonstrates any intent, much less a “clear and

manifest” intent, by Congress that a federal court’s order releasing an alien in a criminal

case should dictate how ICE exercises its independent statutory duties for the civil

detention of that alien. The two statutes have different aims and can plainly operate in

harmony. The INA provides for the civil detention of removable aliens, while the BRA

solely concerns criminal detention. The BRA provides the mechanism by which a court

in a criminal case may order pre-trial detention or release subject to conditions

reasonably designed to assure a defendant’s appearance at trial and the safety of the

community. See generally 18 U.S.C. § 3142. Just as courts must comply with the

BRA’s dictates in releasing or detaining criminal defendants, ICE and immigration courts

must comply with the INA’s separate dictates in releasing, detaining, or removing aliens.

Nothing in either statute prevents their respective criminal and administrative regulatory

schemes from working in tandem. The Government should not be forced to choose

which laws to enforce. See Soriano Nunez, 928 F.3d at 247.

       B.     Simultaneous Civil and Criminal Enforcement Does Not
              Violate Separation-Of-Powers Principles

       As the Third Circuit recently recognized, “detention for removal purposes does not

infringe on an Article III court’s role in criminal proceedings.” Soriano Nunez, 928 F.3d

at 246. A magistrate judge making a bail determination “carries out this duty without

regard to whether a separate entity with different duties may reach a different

conclusion.” Id. See n.1 supra. The D.C. Circuit said “the Department of Homeland

Security’s detention of a criminal defendant alien for the purpose of removal does not



                                             11
       Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 12 of 15



infringe on the judiciary’s role in criminal proceedings.” Vasquez-Benitez, 919 F.3d at

552.    The Supreme Court has affirmed that civil detention is a constitutionally

permissible part of the Congress’s broad power over immigration and the Executive’s

authority to execute that power.” Id. (citing Demore v. Kim, 538 U.S. 510, 523, 531

(2003)). “ICE’s detention does not offend separation-of-powers principles simply

because a federal court, acting pursuant to the BRA, has ordered that same alien released

pending his criminal trial.” Vasquez-Benitez, 919 F.3d at 552.

                       In stating that, “[o]nce an Article II governmental authority invokes

this Court's Article III jurisdiction of a criminal defendant, the executive agency must

cede control of the defendant to the Article III court while the case against the defendant

is pending” (ECF # 31 at 44), this Court disregards the Secretary of Homeland Security’s

broad and recognized power over immigration enforcement. 3 The Court invokes its

authority over the criminal process as being paramount but the Supreme Court has

recognized that the “plenary congressional power to make policies and rules for exclusion

of aliens has long been firmly established” and “Congress has delegated conditional

exercise of this power to the Executive.” Kleindienst v. Mandel, 408 U.S. 753, 769-70


        3
           Significantly, the Court’s preliminary findings in this case were made in the context of
a pretrial hearing in a criminal case in which the Government was represented by an Assistant
United States Attorney from the Criminal Division of the United States Attorney’s Office, with
no one appearing on behalf of the U.S. Department of Homeland Security to represent the civil
administrative interests of the ICE in enforcing its immigration and detention authority. Cf.
Vasquez-Benitez, 919 F.3d at 550 (apart from the U.S. Attorney’s challenge to the bail ruling,
“separately, the Office of Immigration Litigation of the Civil Division of the Department of
Justice challenges the district court order ‘prohibiting [ICE] from administratively detaining the
defendant for immigration proceedings during the pendency of his criminal prosecution’”).


                                                12
    Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 13 of 15



(1972). The Court has determined that civil detention is incidental to the Executive’s

power to remove an alien. Demore, 538 U.S. at 531. This Court’s ruling creates an

extra-legal exception to this plenary power for aliens who are given bail in a criminal

case.

        The Supreme Court was confronted with a similar situation in Abel, where the

defendant was detained under an administrative immigration warrant and eventually

turned over to the Department of Justice for criminal prosecution. Abel argued that,

once the Government sought immigration enforcement, it could no longer pursue

criminal enforcement, and vice-versa. Abel v. United States, 362 U.S. 217, 229-31

(1960). The Supreme Court rejected this argument, holding that Government was not

barred from pursuing both civil and criminal proceedings where appropriate. Id. at 229.

        The Third Circuit recently agreed with the other courts of appeals that “we too

must follow the principle that courts are not at liberty to pick and choose among

congressional enactments, and when two statutes are capable of co-existence, it is the

duty of the courts, absent a clearly expressed congressional intention to the contrary, to

regard each as effective.” Soriano Nunez, 928 F.3d at 247 (internal quotes and citation

omitted). See Vasquez-Benitez, 919 F.3d at 553; Veloz-Alonso, 910 F.3d at 268-69.

Nothing in the Constitution or statutory framework supports that enforcement of the INA

should give way to a criminal case. The immigration matter is entitled to go forward

without awaiting the conclusion of the criminal proceedings.




                                             13
     Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 14 of 15



                                   CONCLUSION

       For the foregoing reasons, the Government submits that this Court should

reconsider its ruling.

                                                Respectfully submitted,

                                                D. MICHAEL HURST, JR.
                                                United States Attorney
                                                Southern District of Mississippi

                                                MARC A. PEREZ
                                                Washington Bar Number 33907
                                                Assistant United States Attorney
                                                501 East Court Street, Suite 4.430
                                                Jackson, Mississippi 39201
                                                Telephone: (601) 973-2820

                                                GAINES H. CLEVELAND
                                                Mississippi Bar Number 6300
                                                Assistant United States Attorney

                                        By:        /s/ Shundral H. Cole
                                                SHUNDRAL H. COLE
                                                Mississippi Bar Number 103003
                                                Assistant United States Attorney
                                                1575 Twentieth Avenue
                                                Gulfport, Mississippi 39501
                                                Email: Shundral.Cole@usdoj.gov
Dated: October 21, 2019                         (228) 563-1560




                                           14
    Case 3:19-cr-00173-CWR-FKB Document 32 Filed 10/21/19 Page 15 of 15



                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that this day she arranged to electronically file

this Reply in Support of the Motion for Appellee United States of America with the Clerk

of the Court using the ECF system, which thereby electronically served counsel of

record.

      This the 21st day of October 2019.

                                                  /s/ Shundral H. Cole
                                                SHUNDRAL H. COLE
                                                Assistant United States Attorney




                                           15
